Exhibit 10(b)

2015 Annual Incentive Program Summary


Magellan's 2015 annual incentive program is a discretionary bonus program to
encourage individual activities that will improve the overall financial and
operational performance of Magellan Midstream Partners, L.P. (“Magellan”). The
2015 program payout will be based on a combination of Magellan's performance and
individual performance as determined by results achieved in the 2015 calendar
year.
  
A “Funding Metric” has been established that sets a floor of performance for
Magellan below which no payout for any metric will be made. This mechanism
reflects the view of management and the compensation committee that it is
inappropriate to pay bonuses if the overall cash generation of Magellan drops
significantly.


An “Overriding Financial Trigger” has been set to allow for the results of the
overall financial performance of Magellan to override the individual financial
metrics set for Magellan. It is intended to address a possible condition where,
even though one of the financial metrics is down, Magellan's overall financial
performance is extremely strong.


The program also has other performance metrics that are used to measure
profitability, safety, and operational and environmental stewardship. Specific
goals for levels of achievement have been set for each metric. Payouts under the
program begin after the threshold level of performance is achieved and the
maximum payout occurs if results reach the stretch targets.


If target performance is achieved, 100% of the calculated payout is eligible to
be paid under the program. If stretch performance is achieved, 200% of the
calculated payout is eligible to be paid. If threshold is achieved, 50% of the
calculated payout is eligible to be paid. If the results are lower than
threshold, 0% of the calculated payout is eligible to be paid. The calculated
payout percentage for performance between threshold and target, or between
target and stretch, will be interpolated. Fifty percent (50%) of the eligible
payout is subject to a personal performance adjustment.


Employees are eligible for the 2015 Annual Incentive Program if a regular
full-time or part-time employee with a standard hour classification of 20 or
more hours per week. Employees on military leave are also eligible for an award.
Ineligible employees include, but are not limited to, employees on leave without
pay, limited scope employees, contract employees, those whose employment ended
prior to the award payout, and employees hired after the final pay period in a
calendar year. Eligible employees begin participating in the program on the
first day of employment.


To be eligible to receive an award, an employee must be employed during the
calendar year including the last day of the calendar year and through the time
the award is actually paid. Exceptions to this requirement will be made where a
participant's employment is terminated as a result of retirement, death or the
participant becomes eligible for long-term disability. Such employees will be
eligible for a prorated award based on the portion of the year worked prior to
the employment termination or disability event. A participant, whose employment
is terminated anytime between the end of the calendar year, but prior to the
distribution of the award under any other circumstances, shall forfeit any award
payable under the AIP. Forfeited awards will be allocated to all other eligible
employees.


Eligible earnings include an employee's regular base pay and eligible overtime
pay for the period in which the employee is a participant in the program,
including, but not limited to, hours worked during a normal workday, Paid Time
Off (PTO), short term disability, holiday pay, jury duty pay, bereavement pay,
and shift differentials, but excludes extraordinary compensation such as
geographical differentials. Eligible earnings will exclude any unused PTO paid
out after the employment retirement, termination or disability event.


After the eligible payout is determined based on Magellan's metric results, an
adjustment may be made based on the employee's individual performance. This
adjustment, if applied, would adjust 50% of an employee's eligible incentive
payout based on management's assessment of the employee's performance on
individual goals and the employee's performance of job responsibilities. This
adjustment can range from 0% to 200% of the 50% amount that is subject to the
personal performance adjustment.

1

--------------------------------------------------------------------------------

Exhibit 10(b)



2015 Annual Incentive Program Metrics


FUNDING TRIGGER
Metric                            Threshold
Distributable Cash Flow                Funding occurs at greater than or equal
to $632 million


The threshold funding metric is based upon the amount of distributable cash flow
required for Magellan to maintain its 2014 fourth quarter distribution rate to
unitholders throughout 2015. Management believes that if Magellan's overall
performance drops below the funding threshold that a payout would not be
appropriate for any metric.


OVERRIDING FINANCIAL TRIGGER
Metric                                           Trigger
EBITDA less Maintenance Capital (including commodities)
The combined financial metrics will be reset to the greater of actual metric
results or a Target level payout at results of $1,088 million or more.



PERFORMANCE GOALS
($ in Millions)
Metric
Weight
Threshold
Target
Stretch
EBITDA less Maintenance Capital (1) (2)
65%
$782
$828
$889
Commodities (1)
10%
$139
$159
$199
Operational Performance (3)
15%
Discretionary
Discretionary
Discretionary
OSHA Incident Rate (IR) (3)
5%
1.10
0.85
0.56
Human Error Releases (3)
5%
7
4
2

________________
(1)
The overriding financial trigger will change the payout to at least a target
level payout for the financial metrics when overall financial results have
exceeded the trigger. The combined financial metrics will be reset to the
greater of actual metric results or Target Level payouts when Magellan’s EBITDA
less Maintenance Capital (including commodities) is $1,088 million or more.

(2)
EBITDA less Maintenance Capital excludes commodities.

(3)
Payout will be zero if a fatality occurs related to activities under the control
of Magellan.



METRIC ADJUSTMENTS


If an acquisition occurs during the year, the financial metrics will be adjusted
to reflect the economics used to obtain approval of the acquisition. The
Operational Performance, OSHA IR and Human Error Releases metrics will not be
adjusted and actual results will exclude acquisitions until the new locations
have a full calendar year to become compliant with Magellan’s System Integrity
Plan policies and procedures.





2